Citation Nr: 1113230	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a neck injury with posttraumatic arthritis, currently evaluated as 30 percent disabling.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to February 1966, and from March 1974 to September 1978.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina on behalf of the RO in Atlanta, Georgia.
			
In February 2010 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

As discussed in the Remand section below, a claim of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised in this case. As such, the claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's neck injury with posttraumatic arthritis is productive of a severe functional loss due to pain, weakness, a lack of endurance, and fatigue.

2.  The Veteran's radiculopathy of the right upper extremity is not manifested by moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but no higher, for the Veteran's neck injury residuals with posttraumatic arthritis have been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

2.  The criteria for a rating in excess of 10 percent for the Veteran's radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
	
The Board observes that the Veteran was originally awarded service connection for his cervical spine disability in a February 1993 rating decision.  He did not appeal this decision and it became final.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The criteria for rating diseases and injuries of the spine changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 (Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2005)).  VA also amended the criteria for rating intervertebral disc syndrome effective September 23, 2002, 67 Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010)).  The disability is rated according to the older rating criteria prior to the date of the amendment and according to the newer criteria beginning on the effective date of the change in the rating criteria.  VAOPGCPREC 7-2003. 

As the Veteran's claim was filed in July 2003 both the current version of the rating schedule, effective September 26, 2003, and the prior version of the rating schedule, effective September 23, 2002, apply to the Veteran's claim.  

In this case, the Board finds that the medical record supports an increased rating of 40 percent, but no higher, for the Veteran's degenerative changes of the lower thoracic spine, based on the limited motion attributable to pain caused by the disability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In April 2010 the Veteran underwent a VA examination and examiner noted objective evidence of pain following repetitive motion.  He further found that the Veteran's disability completely prevents playing sports, has a severe effect on chores, exercise, and traveling, and has a moderate effect on shopping and recreation.  It was noted that the Veteran has been prescribed Oxycodone and Gabapentin for pain and takes these medications multiple times per day.  On VA examination in November 2004 the examiner noted the Veteran could not extend at all due to pain, and that he had a loss of approximately 220 degrees of motion due to pain.  The August 2003 examiner also found the Veteran could not extend at all due to pain, and found a 170 loss of motion due to pain.  Both the November 2004 and August 2003 examiners found the Veteran is unable to do overhead work due to his neck disability, as well as work involving holding his head in one position, such as working at a computer.  The November 2004 examiner further noted the Veteran should not drive due to his limited ability to rotate his neck.  Essentially therefore, these examiners have determined the Veteran should not drive, cannot do sedentary work if it involves a computer or holding his neck in one position, and cannot work in his trade because it involves overhead work.  For all of these reasons, the Board that the medical evidence supports an increase based on the pain and functional impairments caused by the Veteran's neck disability.  The Board finds these functional limitations approximate unfavorable ankylosis of the cervical spine, which under both the current and former versions of the regulations, warrants a 40 percent evaluation.  

A rating in excess of 40 percent, however, is not warranted.  Taking the former version of the rating schedule first, the Veteran was rated under this schedule via Diagnostic Code (DC) 5290 for a "severe" limitation of motion of the cervical spine.  Under this diagnostic code provision, 30 percent is the maximum evaluation available.  As such, a higher rating is not warranted under this code.

The Board has also considered the application of other potentially applicable diagnostic code provisions under the prior criteria of the rating schedule to determine whether a rating in excess of 40 percent is possible.  Taking the diagnostic code provisions in numerical order, Diagnostic Code 5285 is not applicable because there is no evidence of a vertebral fracture.  X-rays taken in April 2010 and November 2002 revealed no fractures.  

Diagnostic Code 5286 is not applicable because the evidence does not show ankylosis of the Veteran's entire spine.  The April 2010 VA examiner explicitly found there was no ankylosis of either the cervical or lumbar spine.  For the cervical spine, the Veteran displayed flexion to 40 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 45 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 60 degrees.  For the lumbar spine, the Veteran displayed flexion to 60 degrees, extension to 20 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 30 degrees.  There is no evidence to the contrary of the April 2010 examiner's findings in the claims file.  The November 2004 VA examiner found flexion to 20 degrees, rotation to 20 degrees bilaterally, and lateral flexion to 10 degrees bilaterally in the cervical spine.  No findings were made regarding the lumbar spine.  The August 2003 examiner found flexion to 30 degrees, rotation to 30 degrees bilaterally, and lateral flexion to 20 degrees bilaterally in the cervical spine.  Findings pertaining to the lumbar spine were not made.  As such, a higher rating is not warranted under Diagnostic Code 5286.

Diagnostic Code 5287 cannot provide a higher rating because 40 percent is the maximum evaluation allowed under this code.  Diagnostic Codes 5288 and 5289, 5291, and 5292 do not apply because they apply to portions of the spine not pertinent to this disability.  

Diagnostic Code 5293, the code for intervertebral disc syndrome does not apply. Incapacitating episodes are defined by VA as requiring bed rest prescribed by a physician and treatment by a physician.  Here, there have been no documentations of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  The April 2010 examiner found there have been no incapacitating episodes of spine disease and there is no evidence to the contrary in the claims file.  Diagnostic Code 5293 additionally allows for separate neurological ratings.  The Veteran's neurological symptomatology is discussed in the section below. 

Diagnostic Code 5294 pertaining to sacro-iliac injury and weakness has not been shown by the medical evidence, and Diagnostic Code 5295 applies to a portion of the spine not pertinent to this disability.  As such, the Veteran is not entitled to a rating in excess of 40 percent under the prior version of the rating schedule.

Under the current version of the rating criteria, effective September 26, 2003, a rating in excess of 40 percent is also not warranted.  The next highest rating applicable to the Veteran's back disability under the General Rating Formula for Diseases and Injuries of the Spine is a rating of 100 percent, warranted where there is unfavorable ankylosis of the entire spine.  As discussed above, the Veteran's range of motion measurements do not support the existence of ankylosis of the entire spine and the medical record contains evidence to the contrary.  The current regulations also allow for separate neurological evaluations, and again, this is discussed below.  The current regulations also allow a higher rating of 60 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For the reasons described above, however, the evidence here does not support the presence of incapacitating episodes as defined by VA.
	
For all of these reasons, a 40 percent rating, but no higher, for the Veteran's cervical spine disability, is warranted.

Neurological Impairment
As for the neurological symptomatology associated with the Veteran's cervical spine disability, in a September 2010 rating decision the Veteran was awarded a separate 10 percent evaluation for radiculopathy of the right upper extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, effective from March 19, 2010.  Under that code section, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  In order to be entitled to the next higher rating the evidence must show moderate incomplete paralysis of the sciatic nerve.
	
Here, the April 2010 VA examination report does not support a higher rating.  The examiner stated, "the evaluation of radiculopathy is difficult in this Veteran due to the fact [that] this patient has multiple problems affecting his nerves in the upper extremities which have nothing to do with his neck (moderate sensory polyneuropathy and carpal tunnel syndromes). However, the reflex asymmetry, is consistent with a right C6 radiculopathy and since this is the only objective finding the radiculopathy would be considered mild."  As the examiner specifically characterized the neurological impairment as "mild," the Board cannot find support for a higher rating under DC 8515.  The file contains no evidence to the contrary.

The Board has also considered whether a separate rating may have been warranted for the Veteran's neurological disabilities prior to March 2010.  As noted by the Board in the last remand, the medical record for this period is suggestive of neurological abnormalities, including, for example, VA treatment notes of April 2005, January 2005, November 2004, and June 2004 in which possible radiculopathy was noted.  However, in May 2005 a VA examination was conducted and the examiner determined, "as far as presence of radiculopathy at the C6-7 level is concerned, patient has normal reflexes in the C5, C6, and C7 muscle groups. Given this, it is unlikely patient has a significant radiculopathy at these levels. His problems with referred pain in these distribution is related to degenerative arthritis of the C-spine, but unlikely be related to direct compression of the C6-7 nerve root."  The examiner further found that the Veteran's muscle weakness was widespread, and not limited to the C6-7 distribution.  As such, the Board cannot find the presence of neurological abnormalities associated with the Veteran's cervical spine disability prior to March 2010.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in July 2004 and October 2004 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  A letter of March 2006 additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.
The Veteran's initial duty-to-assist letter was not provided before the adjudication of his claim.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained.  He has been afforded the opportunity for a personal hearing.  He has been given VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

ORDER

Entitlement to a disability rating of 40 percent, but no higher, for the Veteran's neck injury residuals with posttraumatic arthritis is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.
REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has contended several times, including in July 2003 correspondence for example, that he is unable to work due to his cervical spine disability.  Additionally, 
Both the November 2004 and August 2003 examiners found the Veteran is unable to do overhead work due to his neck disability, as well as work involving holding his head in one position, such as working at a computer.  The November 2004 examiner further noted the Veteran should not drive due to his limited ability to rotate his neck.  Based on this evidence, the Board finds that a claim of entitlement to TDIU has been raised in conjunction with his claim of entitlement to an increased evaluation for degenerative changes of the lower thoracic spine.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination has not yet been afforded and an evaluation, taking into account the Veteran's education, experience, and occupational background, must be obtained to determine whether unemployability due to service-connected disabilities is demonstrated.

Accordingly, the case is remanded for the following actions: 
	
1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his implied claim of entitlement to TDIU.

2.  The RO must make arrangements to provide the Veteran with an examination to determine the effects of his service- connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

3.  The RO must then issue a decision as to whether TDIU is warranted.  If the claim is denied the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. The consequences of failure to report for a VA examination without good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


